Fourth Court of Appeals
                                  San Antonio, Texas
                                        February 2, 2022

                                      No. 04-21-00386-CV

                Greg ABBOTT, in His Official Capacity as Governor of Texas,
                                       Appellant

                                                v.

                 CITY OF LAREDO and United Independent School District,
                                    Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2021-CVK-001517-D1
                          Honorable Jose A. Lopez, Judge Presiding

                                            ORDER

         In accordance with this court’s opinion of this date, appellant’s Unopposed Motion to
Dismiss Case for Lack of Jurisdiction is GRANTED, this appeal is DISMISSED FOR WANT OF
JURISDICTION, and the trial court’s orders granting the temporary injunction and appellant’s
plea to the jurisdiction are VACATED. Costs of appeal are assessed against the party that incurred
them.

       It is so ORDERED on February 2, 2022.


                                                 _____________________________
                                                 Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2022.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court